Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This Non-Final Office action in response to application filed 10/21/2020.
Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statements filed 10/28/2022, 5/16/2022, 2/22/2022, 2/5/2021, 2/2/2021 and 1/28/2021 have been considered by the Examiner, an initialed copy is contained herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and manufacture, or composition of matter. Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Independent claims 1, 10 and 19 recite in part, “…  at a consent manager server of a consent management platform disposed in a computing cloud, retrieving a consent-package data file from a consent-package file server, the consent- package data file identifying a consent package, and comprising presentation-description information for rendering an interactive graphical user interface at least one content-presentation device for user selection of consent-agreement options associated with one or more consent features of a media distribution system that require prior end-user consent in order to be activated for the at least one content-presentation device; at the consent manager server, receiving administrative-user first input specifying one or more consent agreements, each identifying a respective consent feature with the consent package, wherein each given consent agreement of the one or more consent agreements is associated with a given textual language description of the given consent agreement, the given textual language description comprising a human-readable explanation of both the respective consent feature identified by the given consent agreement and a regulatory-compliant statement of what acceptance of consent to the respective consent feature by a given user means and/or implies in relation to the given user; at the consent manager server, receiving administrative-user second input (i) associating each of a group of one or more content-presentation devices with the consent package, and (ii) specifying an indicator of a common geographic location of the group of the one or more content- presentation devices, wherein the regulatory-compliant statement is compliant with respect to a jurisdiction associated with the common geographic location; at the consent manager server, receiving administrative-user third input designating each respective consent feature of the consent package as active, wherein any given consent feature of the consent package designated as active requires, for any given content-presentation device of the group, end-user acceptance of consent in order to be activated for the any given content- presentation device of the group; at the consent manager server, updating the consent-package data file by recording the first, second, and third inputs in the consent-package data file; storing the updated consent-package data file in the consent-package file server; at the consent management platform, responsive to receiving a consent-processing request from a particular content-presentation device of the group, transmitting to the particular content- presentation device response data associated with the consent package, and configured for causing the particular content-presentation device to display an interactive user interface for receiving user input specifying user choices of options associated with the one or more consent agreements of the consent package; at the consent management platform, receiving the user choices entered via the interactive user interface; and activating for the particular content-presentation device any consent feature associated with any consent agreement for which the user accepted consent..…”. Concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611); mathematical concepts (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). The claims as drafted pertain to a process that under its broadest reasonable interpretation, recites certain methods of organizing human activity including (i) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); and (ii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Hence the claim(s) recite(s) an abstract idea.
The underlined limitations above demonstrate independent claim 1 is directed toward the abstract idea for receiving user consent agreements/packages and activating consent features associated with an accepted consent agreement in a computing environment. Applicant’s specification emphasizes an interactive graphical user interface for user selection of consent-agreement options associated with consent features requiring prior end-user consent in order to be activated for a content-presentation device. The specification further discloses an administrative user receiving input for associating content-presentation devices with the consent package. The specification also discusses, receiving administrative-user input associating each of a group of one or more content-presentation devices with the consent package, and specifying an indicator of a common geographic location of the group of the one or more content- presentation devices and input designating each respective consent feature of the consent package as active, wherein any given consent feature of the consent package designated as active requires, end-user acceptance of consent in order to be activated for the any given content- presentation device of the group; storing the updated consent-package data file; transmitting to the particular content- presentation device response data associated with the consent package, and activating for the particular content-presentation device any consent feature associated with any consent agreement for which the user accepted consent (¶3-¶5).
The claim(s) are directed to the certain methods of organizing human activity grouping of abstract ideas, (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); since the steps for “...retrieving a consent-package data file  ...identifying a consent package, and comprising presentation-description information  ...for user selection of consent-agreement option...that require prior end-user consent in order to be activated;  receiving administrative-user first input specifying one or more consent agreements, each identifying a respective consent feature with the consent package, wherein each given consent agreement of the one or more consent agreements is associated with a given textual language description of the given consent agreement, the given textual language description comprising a human-readable explanation of both the respective consent feature identified by the given consent agreement and a regulatory-compliant statement of what acceptance of consent to the respective consent feature by a given user means and/or implies in relation to the given user; ...receiving administrative-user second input (i) associating each of a group of one or more content-presentation devices with the consent package, and (ii) specifying an indicator of a common geographic location of the group of the one or more content- presentation devices, wherein the regulatory-compliant statement is compliant with respect to a jurisdiction associated with the common geographic location; ...receiving administrative-user third input designating each respective consent feature of the consent package as active  ...updating the consent-package data file ...storing the updated consent-package data file; ...responsive to receiving a consent-processing request ...transmitting ...response data associated with the consent package ... for receiving user input specifying user choices of options associated with the one or more consent agreements of the consent package; ...receiving the user choices  ....activating ...any consent feature associated with any consent agreement for which the user accepted consent…” are directed to an interactive consent management platform for “...retrieving a consent-package data file  ...identifying a consent package, and comprising presentation-description information  ...for user selection of consent-agreement option...that require prior end-user consent in order to be activated;  receiving administrative-user first input specifying one or more consent agreements, each identifying a respective consent feature with the consent package, ...and a regulatory-compliant statement of what acceptance of consent to the respective consent feature by a given user means and/or implies in relation to the given user; ...receiving administrative-user second input (i) associating each of a group of one or more content-presentation devices with the consent package, and (ii) specifying an indicator of a common geographic location of the group of the one or more content- presentation devices, wherein the regulatory-compliant statement is compliant with respect to a jurisdiction associated with the common geographic location; ...receiving administrative-user third input designating each respective consent feature of the consent package as active  ...updating the consent-package data file ...storing the updated consent-package data file; ...responsive to receiving a consent-processing request ...transmitting ...response data associated with the consent package ... for receiving user input specifying user choices of options associated with the one or more consent agreements of the consent package; ...receiving the user choices  ....activating ...any consent feature associated with any consent agreement for which the user accepted consent…”  hence pertaining to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Further, the steps for “retrieving a consent data file, identifying a consent package, receiving administrative input specifying consent agreements identifying consent features, packages and regulatory-compliant statement; receiving administrative input associating each of a group of one or more content-presentation devices with the consent package, and specifying  an indicator of a common geographic location of the group of the one or more content- presentation devices...;  ...receiving administrative-user input designating each respective consent feature of the consent package as active  ...updating the consent-package data file ...storing the updated consent-package data file; ...transmitting ...response data associated with the consent package .....receiving the user choices  ....activating ...any consent feature associated with any consent agreement for which the user accepted consent…” , are related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). In the present case, the focus of the claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use generic computing components as tools. Therefore, the claim(s) recite an abstract idea--see MPEP 2106.04(a).
Independent claims 10 and 19 recite similar limitations as independent claim 1 and is also considered an abstract idea based on the same rationale noted above for independent claim 1.
Step 2A-Prong 2: This judicial exception is not integrated into a practical application because the additional elements of “a consent manager server”, “consent-package file server”, “an interactive graphical user interface”, “at least one content-presentation device”, “media distribution system”, “consent management platform”, [claims 10 and 19] further recite, “one or more processors”, “a non-transitory computer-readable storage medium having stored thereon program instructions” for (retrieving, identifying, selecting, receiving, associating, specifying, updating, storing, transmitting, displaying, activating) data gathering and analysis and merely to provide instructions to implement the abstract idea recited above utilizing “a consent manager server”, “consent-package file server”, “an interactive graphical user interface”, “at least one content-presentation device”, “media distribution system”, “consent management platform”, [claims 10 and 19] further recite, “a non-transitory computer-readable storage medium having stored thereon program instructions”, “one or more processors”, as a tool to perform the abstract idea, and generally links the abstract idea to a particular technological environment-see MPEP 2106.05 (f-h). The office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea—see MPEP 2106.05(g).
Independent claims 1, 10 and 19 fail to operate the recited “a consent manager server”, “consent-package file server”, “an interactive graphical user interface”, “at least one content-presentation device”, “media distribution system”, “consent management platform”, [claims 10 and 19] further recite, “one or more processors”, “a non-transitory computer-readable storage medium having stored thereon program instructions” (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for receiving user consent agreements/packages and activating consent features associated with an accepted consent agreement in a computing environment. —see MPEP 2106.05(a). Accordingly, applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.04(d) or 2106.05(a). Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional insignificant extra-solution activity, using generic computer and networking components performing generic computer functions such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). 
Dependent claims 2-9, 11-18 and 20 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims 2-9, 11-18 and 20 recite additional data gathering and processing steps (designating, providing, retrieving, updating, storing, transmitting, comprising, adding, revising).  For example, “wherein designation each respective consent feature...”, “wherein the consent-processing request...”, “...wherein the consent package is one of ...”, “ further comprising subsequent to storing...”, “wherein activating for the particular content-presentation device...”, “...wherein the consent package is a web page request...”, “wherein the consent processing request from the particular content-presentation device comprises...”, “wherein the server-based device record associated with the ...”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements only serves to further limit the abstract idea utilizing, “a consent manager server”, “consent-package file server”, “an interactive graphical user interface”, “at least one content-presentation device”, “media distribution system”, “consent management platform”, [claims 10 and 19] further recite, “a non-transitory computer-readable storage medium having stored thereon program instructions”, “one or more processors” as a tool, and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. 
Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claims are directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements (“a consent manager server”, “consent-package file server”, “an interactive graphical user interface”, “at least one content-presentation device”, “media distribution system”, “consent management platform”, [claims 10 and 19] further recite, “a non-transitory computer-readable storage medium having stored thereon program instructions”, “one or more processors”) amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for retrieving, receiving, specifying, associating, designating, updating, storing, transmitting the desired information-see applicant’s specification- ¶34: “..processor 302 can be or include a general-purpose processor (e.g., a microprocessor) ...”; ¶35: “...data-storage unit 304 can be or include one or more volatile, non- volatile, removable, and/or non-removable storage components, such as magnetic, optical, and/or flash storage, and/or can be integrated in whole or in part with the processor 302. Further, the data-storage unit 304 can be or include a non-transitory computer-readable storage medium, having stored thereon program instructions (e.g., compiled or non-compiled program logic and/or machine code) that, upon execution by the processor 302, cause the computing system 300 and/or another computing system to perform one or more operations, such as the operations described in this disclosure. These program instructions can define, and/or be part of, a discrete software application...”; ¶37: “...the computing system 300 can transmit data to, and/or receive data from, one or more other entities according to one or more protocols. In one example, the communication interface 306 can be or include a wired interface, such as an Ethernet interface or a High-Definition Multimedia Interface (HDMI). In another example, the communication interface 306 can be or include a wireless interface, such as a cellular or WI-FI interface...”;¶41: “...content-presentation device 106 and/or 202 and/or components thereof can take the form of a computing system... in the case of the content-presentation device 106 and/or 202, it can take the form of a desktop computer, a laptop, a tablet, a mobile phone, a television set, a set-top box...”. Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
As detailed above, independent claim 29 is also considered abstract, as there is no inventive concept in the claim(s) and thus it is also ineligible.
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for receiving user consent agreements/packages and activating consent features associated with an accepted consent agreement. Hence, claims 1-20 are directed to non-statutory subject matter and fail to meet the standard for patent eligibility under 35USC§101; see 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiederspohn et al., US Patent Application Publication No US2019/0005210 A1, in view of Barday et al., US Patent Application Publication No US2019/0180051 A1.
With respect to Claims 1, 10 and 19,
Wiederspohn discloses,
at a consent manager server of a consent management platform disposed in a computing cloud, (Fig. 6, “Cloud Platform 630”; ¶21: “.... providing a centralized consent management system (CMS) that may run on on-premise and cloud computing platforms to exchange individual consent data records of data subjects between on-premise computing platforms and cloud computing platforms...”; ¶22: “...The computing platform 100 may be a cloud platform, an on-premise web application server platform...”)
retrieving a consent-package data file from a consent-package file server, the consent- package data file identifying a consent package, and (¶2: “... In accordance with law regulations, personal data of a data subject (e.g., a customer) may be collected by a data controller (e.g., a company) based on criteria of lawful processing of personal data. For example, lawful processing of personal data may be performed in relation to performance of a contract, a legal obligation, etc... personal data may be collected based on consent. The consent is an informed consent for the data controller provided by the data subject to processing of personal data in written or electronic form. Companies often run analytical processes on personal data that they possess to gain information and to improve decision making regarding strategic, tactical, and operational activities”; ¶21: “...providing a centralized consent management system (CMS) that may run on on-premise and cloud computing platforms to exchange individual consent data records of data subjects between on-premise computing platforms and cloud computing platforms, and by providing a personal consent repository (PCR) for management of individual consent data records associated with the data subject operating the PCR”; ¶26-¶28 (Fig 3, ¶26: “...consent template 132 is defined via the consent management configuration component 110. For example, the consent template 132 may be created via the local service provided by the consent management configuration component 110 and stored in the config. data store 130. In one embodiment, the consent template 132 is instantiated by the application system 160 to create an individual consent data record for a data subject ... The individual consent data record may be associated with consent given for processing of personal data of the user 102 in relation to the application system 160. One or more consent templates such as the consent template 132 may be relevant for the application system 160 when creating individual consent data records for data stored by a data controller through the application system 160.”; ¶57: “...a CMS specialist 624 configures and administers the CMS 620. For example, the specialist 624 may define the number of consent templates to be instantiated when the CMS 620 is running. Additionally, the specialist 624 may schedule and run mass-processes such as selecting expiring individual consent data records to send out notification with an option for renewal...”)
comprising presentation-description information for rendering an interactive graphical user interface at least one content-presentation device for user selection of consent-agreement options associated with one or more consent features of a media distribution system that require prior end-user consent in order to be activated for the at least one content-presentation device (Fig. 3, ¶28: “... a question text included in the consent template 132 may be displayed on a UI (not illustrated) of the application system 160. The question may specify a purpose, based on which the personal data of the data subject to be processed, and request consent from the user 102. Further, the displayed UI of the application 160 may provide the user 102 with one or more UI controls to enable the user 102 to agree or disagree to give the consent. When the user agrees to give consent, an individual consent data record is stored in the consent data store 135...”)
at the consent manager server, receiving administrative-user first input specifying one or more consent agreements, each identifying a respective consent feature with the consent package, (Fig 1-3, ¶23, ¶24: “...The consent management configuration component 110 may provide a user interface (UI) (not illustrated) for entering the configuration data. For example, the UI may be provided to users of the CMS 105 authorized to configure the CMS 105 (e.g., CMS administrators/specialists) ...”; ¶38-¶40; ¶38: “...the consent template is defined for a certain purpose. The purpose attribute 212 specifies the purpose of the consent template. The purpose associated with the consent template defines purpose of processing personal data by the data controller that obtained the personal data. In one embodiment, purposes may be defined in a purpose code list including at least purpose ID (code) and purpose description (code description)”; ¶39: “... term properties attribute 216 defines text phrases shown by a UI when the individual consent data records are created. The text phrases can be specified in different languages, based on languages configured to be supported by the consent template...”; ¶40: “... notifications including an option to renew the consent may be sent to the data subject...”; ¶43: “...consent 302 is associated with a tenant identified by tenant ID 304 (e.g., the tenant of the computing platform 100 of FIG. 1) and a unique consent ID 306. The consent 302 is based on a consent template specified by template ID 308 and refers to a version of the consent template (e.g., template version 310). For example, the consent 302 may be based on the consent template 132 of FIG. 1. A controller 312 attribute of the consent 302 refers to a data controller associated with the consent 302. The data controller requests the consent from a data subject...”; ¶57: “...a CMS specialist 624 configures and administers the CMS 620. For example, the specialist 624 may define the number of consent templates to be instantiated when the CMS 620 is running. Additionally, the specialist 624 may schedule and run mass-processes such as selecting expiring individual consent data records to send out notification with an option for renewal...”)
wherein each given consent agreement of the one or more consent agreements is associated with a given textual language description of the given consent agreement (¶24: “...configuration data may include predefined code lists (either extensible or not). A code list includes codes and code descriptions. For example, a language code list may include codes with one or more digits for languages and language names as code descriptions. Such one or more-digit language codes and corresponding language names may form pairs of codes and code descriptions such as (AF, Afrikaans), (AR, Arabic), (HY, Armenian), etc. The code lists may refer to standardized classifying nomenclatures defined by the International Organization for Standardization (ISO). For example, the language code list may refer to standardized nomenclature for classifying languages ISO 639-1. The code descriptions may be defined in different languages to ensure multi-language support...”)
the given textual language description comprising a human-readable explanation of both the respective consent feature identified by the given consent agreement and a regulatory-compliant statement of what acceptance of consent to the respective consent feature by a given user means and/or implies in relation to the given user;(¶23: “... the CMS 105 includes consent management configuration component 110 and configuration (config.) data store 130. The consent management configuration component 110 communicates with the config. data store 130 to read and write configuration data. The configuration data includes configuration settings of the CMS 105. The configuration settings may be stored in configuration entities such as consent templates and code lists such as lists of languages, lists of countries, lists of purposes, lists of data controllers etc. within the config. data store 130. For example, the database management services provided by the computing platform 100 may be utilized to store the configuration entities in database tables of a database (not illustrated) associated with the config. data store 130...”; ¶24: “...a language code list may include codes with one or more digits for languages and language names as code descriptions. Such one or more-digit language codes and corresponding language names may form pairs of codes and code descriptions such as (AF, Afrikaans), (AR, Arabic), (HY, Armenian), etc. The code lists may refer to standardized classifying nomenclatures defined by the International Organization for Standardization (ISO). For example, the language code list may refer to standardized nomenclature for classifying languages ISO 639-1. The code descriptions may be defined in different languages to ensure multi-language support...”; ¶38: “.... The purpose associated with the consent template defines purpose of processing personal data by the data controller that obtained the personal data. In one embodiment, purposes may be defined in a purpose code list including at least purpose ID (code) and purpose description (code description). For example, the purpose ID may be included in the individual consent data record 137 by the application system 160 to specify a specific purpose for processing the personal data of the data subject. The purpose description corresponding to the purpose ID in the purpose code list may be displayed on a UI when the individual consent data record is read from the consent data store 135. Further, controller properties attribute 214 specifies one or more data controllers that are authorized to process the personal data. A data controllers' code list includes information for the data controllers such as, but is not limited to, controller ID (code) and controller name (code description). For example, the controller ID is included in the individual consent data record 137 by the application system 160, when the application system 160 refers to a specific data controller. The controller name may be included when the individual consent data record 137 is read from the consent data store 135 to be displayed on the UI...”; ¶39: “...term properties attribute 216 defines text phrases shown by a UI when the individual consent data records are created. The text phrases can be specified in different languages, based on languages configured to be supported by the consent template...”)
at the consent manager server, receiving administrative-user second input (i) associating each of a group of one or more content-presentation devices with the consent package, and (¶22-¶24; ¶22: “..A group of users of the computing platform 100 that share common rights to access a specific instance (e.g., a service instance, an application system instance) provided by the computer platform 100 can be referred to as a tenant of the computing platform 100...”; ¶24: “...The consent management configuration component 110 may provide a user interface (UI) (not illustrated) for entering the configuration data. For example, the UI may be provided to users of the CMS 105 authorized to configure the CMS 105 (e.g., CMS administrators/specialists). The consent management configuration component 110 may provide the functionality of reading and writing configuration data to other components of the CMS 105 as a local service of the computing platform 100 via a local application programming interface (API)...”; ¶38-¶40; ¶38: “... the consent template is defined for a certain purpose. The purpose attribute 212 specifies the purpose of the consent template. The purpose associated with the consent template defines purpose of processing personal data by the data controller that obtained the personal data... controller properties attribute 214 specifies one or more data controllers that are authorized to process the personal data. A data controllers' code list includes information for the data controllers such as, but is not limited to, controller ID (code) and controller name (code description). For example, the controller ID is included in the individual consent data record 137 by the application system 160, when the application system 160 refers to a specific data controller. The controller name may be included when the individual consent data record 137 is read from the consent data store 135 to be displayed on the UI...”; ¶39: “... term properties attribute 216 defines text phrases shown by a UI when the individual consent data records are created. The text phrases can be specified in different languages, based on languages configured to be supported by the consent template. For example, in case consent is requested from data subjects speaking different languages. Control properties attribute 218 defines controls and controls' text that must be displayed on the UI while creating the individual consent records...”;¶40: “...access and transfer properties attributes 222 define whether the individual consent data records based on the consent template may be accessed by users from within an internal network of the data controller (e.g., “internal”) or viewed by external users contracted to the data controller such as third-party organizations (access properties attribute)...”)
at the consent manager server, receiving administrative-user third input designating each respective consent feature of the consent package as active, wherein any given consent feature of the consent package designated as active requires, for any given content-presentation device of the group, end-user acceptance of consent in order to be activated for the any given content- presentation device of the group; (¶41-¶44; ¶41: “...system administrative properties 228 define a set of properties that is common between CMS entities. Such properties include an identification of a user associated with the creation of the individual consent data record, creation date and time, an identification of a user associated with a change made for the individual consent data record, data and time of changes made for the individual consent data record. Lifecycle status attribute 230 is an object-specific attribute that describes lifecycle of a consent template. The lifecycle status attribute 230 of a consent template includes a number of states that may be defined such as inactive, active, deprecated...”; Fig 3, ¶43: “...The consent 302 is associated with a tenant identified by tenant ID 304 (e.g., the tenant of the computing platform 100 of FIG. 1) and a unique consent ID 306. The consent 302 is based on a consent template specified by template ID 308 and refers to a version of the consent template (e.g., template version 310). For example, the consent 302 may be based on the consent template 132 of FIG. 1. A controller 312 attribute of the consent 302 refers to a data controller associated with the consent 302. The data controller requests the consent from a data subject. Valid-from 314 represents a date and time attribute specifying when validity of the individual consent 302 starts. Valid-to 316 is a date and time attribute specifying when the validity of the individual consent 302 ends. Data subject (Ref to) 318 specifies the data subject asked for the consent 302. For example, the user 102 of the application system 160 may be asked for the consent 302...”; ¶47: “...upon instantiation of the consent template, the consent status is set to “initial” 410. The consent status “initial” 410 is maintained until the data subject decides to agree or disagree to provide consent. When the data subject agrees to give consent, the consent status is set to “agreed” 420. Further, when expiration date of the consent approaches, the data subject may opt to renew the consent to maintain the consent status “agreed” 420...”; ¶50: “...when the individual consent data record is created and stored, the lifecycle state is set to “active” 520. Upon setting the lifecycle state to “active” 520, a check 525 is performed to determine whether the lifecycle state should be changed... the check 525 may determine that the current date is not greater than the date specifying the end of the validity of the individual consent data record minus the expiring period, and thus, the lifecycle state of the individual consent data record may remain “active” 520...”)
at the consent manager server, updating the consent-package data file by recording the first, second, and third inputs in the consent-package data file; storing the updated consent-package data file in the consent-package file server; (¶41-¶45; ¶41: “...System administrative properties 228 define a set of properties that is common between CMS entities. Such properties include an identification of a user associated with the creation of the individual consent data record, creation date and time, an identification of a user associated with a change made for the individual consent data record, data and time of changes made for the individual consent data record. Lifecycle status attribute 230 is an object-specific attribute that describes lifecycle of a consent template...”);
at the consent management platform, responsive to receiving a consent-processing request from a particular content-presentation device of the group, transmitting to the particular content- presentation device response data associated with the consent package, and configured for causing the particular content-presentation device to display an interactive user interface for receiving user input specifying user choices of options associated with the one or more consent agreements of the consent package; (¶24: “...A group of users of the computing platform 100 that share common rights to access a specific instance (e.g., a service instance, an application system instance) provided by the computer platform 100 can be referred to as a tenant of the computing platform 100... “; ¶47-¶53; ¶47: “...upon instantiation of the consent template, the consent status is set to “initial” 410. The consent status “initial” 410 is maintained until the data subject decides to agree or disagree to provide consent...”; ¶69: “... In accordance with an application process triggered by the user 902 (e.g., application process 906 to create consent, application process 908 to check consent, etc.), the application system 604 may create an individual consent data record (e.g., the individual consent data record 137 of FIG. 1) or read the individual consent data record 137. When the individual consent data record 137 includes transfer of personal data to 3rd party recipient, a notification message is sent to the system of the 3rd party recipient 935. The notification message may include a copy of the individual consent data record 137. In one embodiment, CMS specialists such as specialist 922 access the CMS 920 to configure consent templates, such as the consent template 132 of FIG. 1, or new versions of consent templates that may be instantiated when the application system is running...”;  Fig 12, ¶81: “...the computer system 1200 further includes an output device 1225 (e.g., a display) to provide at least some of the results of the execution as output including, but not limited to, visual information to users and an input device 1230 to provide a user or another device with means for entering data and/or otherwise interact with the computer system 1200...”)
at the consent management platform, receiving the user choices entered via the interactive user interface; and activating for the particular content-presentation device any consent feature associated with any consent agreement for which the user accepted consent. (¶47: “... upon instantiation of the consent template, the consent status is set to “initial” 410. The consent status “initial” 410 is maintained until the data subject decides to agree or disagree to provide consent. When the data subject agrees to give consent, the consent status is set to “agreed”; ¶59: “...one or more systems of 3.sup.rd party recipients such as system of 3.sup.rd party recipient 640 are notified upon creation of the individual consent data record. A 3.sup.rd party recipient is an external organization to which personal data of the data subject is transferred when the data subject gives consent. Upon creation of the individual consent data record, a copy of the individual consent data record is sent to the system of the 3.sup.rd party recipient 640...”;¶69: “... In accordance with an application process triggered by the user 902 (e.g., application process 906 to create consent, application process 908 to check consent, etc.), the application system 604 may create an individual consent data record (e.g., the individual consent data record 137 of FIG. 1) or read the individual consent data record 137. When the individual consent data record 137 includes transfer of personal data to 3rd party recipient, a notification message is sent to the system of the 3rd party recipient 935. The notification message may include a copy of the individual consent data record 137...”)
one or more processors; and a non-transitory computer-readable storage medium having stored thereon program instructions that, upon execution by the one or processors, (Fig. 1, 6, 12, ¶22: “...The CMS 105 and the number of application systems are deployed and run on the computing platform 100... The computing platform 100 may be a cloud platform, an on-premise web application server platform...”; claim 14: “...A non-transitory computer readable medium storing instructions which when executed by at least processor cause a computer system to perform operations...”; ¶54: “...one or more application systems may be deployed on the same server as the CMS 620. Alternatively, the one or more application systems may be deployed and run on other computing platforms such servers, cloud platforms, or personal devices connected to the private network of the organization...”; ¶81: “...The computer system 1200 includes a processor 1205 that executes software instructions or code stored on a computer readable storage medium 1255 to perform the above-illustrated methods. The processor 1205 can include a plurality of cores...”)
A non-transitory computer-readable storage medium having stored thereon program instructions that, upon execution by one or more processors of a consent manager server of a consent management platform disposed in a computing cloud, (Fig. 1, 6, 12, ¶22: “...The CMS 105 and the number of application systems are deployed and run on the computing platform 100... The computing platform 100 may be a cloud platform, an on-premise web application server platform...”; claim 14: “...A non-transitory computer readable medium storing instructions which when executed by at least processor cause a computer system to perform operations...”; ¶54: “...one or more application systems may be deployed on the same server as the CMS 620. Alternatively, the one or more application systems may be deployed and run on other computing platforms such servers, cloud platforms, or personal devices connected to the private network of the organization...”; ¶81: “...The computer system 1200 includes a processor 1205 that executes software instructions or code stored on a computer readable storage medium 1255 to perform the above-illustrated methods. The processor 1205 can include a plurality of cores...”)
Wiederspohn discloses all of the above limitations, Wiederspohn does not distinctly describe the following limitations, but Barday however as shown discloses,
(ii) specifying an indicator of a common geographic location of the group of the one or more content- presentation devices, wherein the regulatory-compliant statement is compliant with respect to a jurisdiction associated with the common geographic location; (¶285: “... in response to a user moving to a new location (e.g., or in response to a user temporarily being present in a new location), the system may be configured to trigger a recapture of consent based on one or more differences between one or more rules or regulations in the new location and the original location from which the data subject provided consent. In some embodiments, the system may substantially automatically compare the one or more rules and/or regulations of the new and original locations to determine whether a recapture of consent is necessary...”; ¶287: “... Consent Expiration and Re-Triggering Module 5700 according to a particular embodiment. In various embodiments, when executing the Consent Expiration and Re-Triggering Module 5700, the system is configured to, beginning at Step 5710, by determining that a triggering event has occurred...”)
Wiederspohn teaches a consent management system for managing consent data records and defining consent templates to be instantiated. Barday discloses a consent receipt management method/system including a consent expiration and re-triggering module for comparing and triggering recapture of consent based on one or more differences between one or more rules or regulations in a new location and the original location from which the data subject provided consent.  Wiederspohn and Barday are directed to the same field of endeavor since they are related to consent management and data processing systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the consent management system of Wiederspohn and the consent receipt management method/system as taught by Barday since the consent expiration and re-triggering techniques allows for determining whether a recapture of consent is necessary based on a geolocation of a mobile computing device associated with the data subject (¶285-¶287).

With respect to Claims 2, 3 and 11,
Wiederspohn and Barday disclose all of the above limitations, Wiederspohn further discloses,
wherein designating each respective consent feature of the consent package as active comprises designating the consent package as active (¶24: “...list of template lifecycle states (inactive, active, deprecated), list of consent statuses (initial, agreed, disagreed, withdrawn), list of consent data records' lifecycle states (initial, active, expiring, expired, blocked), list of third-party recipients, and list of data controllers. The consent management configuration component 110 may provide a user interface (UI) (not illustrated) for entering the configuration data...”)
wherein the consent package is one of one or more consent packages of a consent campaign associated with the group of one or more content-presentation devices, each having a respective consent-package data file in the consent-package file server, wherein each of the one or more consent packages comprises a respective set of one or more consent features and associated set of one or more consent agreements, and wherein designating the consent package as active comprises designating each of the one or more consent packages of the consent campaign as active by designating the consent campaign as active  (¶27: “...consent management core component 115 provides a functionality to create, read, update, and delete individual consent data records. The consent management core component 115 may include a UI (not illustrated) that allows data subjects to access corresponding individual consent data records. A data subject registered as user of the CMS 105 may view, renew, or withdraw one or more individual consent data records corresponding to the data subject through the UI...”; ¶41-¶51; ¶41: “... The lifecycle status attribute 230 of a consent template includes a number of states that may be defined such as inactive, active, depreciated...”;¶42: “...The individual consent data records include storing of consents which data subjects give to data controllers for certain purposes. When multiple controllers are specified in a consent (e.g., subsidiaries of a multi-national organization), an individual consent data record may be stored for each of the multiple controllers...”; Fig. 3, ¶43: “...The consent 302 is associated with a tenant identified by tenant ID 304 (e.g., the tenant of the computing platform 100 of FIG. 1) and a unique consent ID 306. The consent 302 is based on a consent template specified by template ID 308 and refers to a version of the consent template (e.g., template version 310) ...The data subject (Ref to) 318 represents a reference to a data subject record/identification originally maintained in another system. Thus, the data subject (Ref to) 318 includes data for the other system, object type of the data subject (e.g., customer, supplier, employee, etc.), ID type and ID in the other system. The data subject (Ref to) 318 reference is unique and refers to exactly one record in the other system...”; ¶44)

With respect to Claims 4, 6, 13 and 15,
Wiederspohn and Barday disclose all of the above limitations, Barday further discloses,
wherein the consent-processing request from the particular content-presentation device comprises an identifier string specific and unique to the particular content-presentation device, and is configured to provide access to the content-package data file, (¶6: “...in response to receiving each of the plurality of requests, generating, by one or more processors, a unique respective consent receipt key, the unique respective consent receipt key comprising an indication of consent by each of the one or more data subjects to the processing of the one or more pieces of personal data; ¶66: “... The processing device 202 may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP), network processor, or the like...”)
wherein the consent-processing request from the particular content-presentation device comprises an identifier string specific and unique to the particular content-presentation device, , and is configured to provide access to each content-package data file of the consent campaign(¶6: “...in response to receiving each of the plurality of requests, generating, by one or more processors, a unique respective consent receipt key, the unique respective consent receipt key comprising an indication of consent by each of the one or more data subjects to the processing of the one or more pieces of personal data;  ¶42: “...a particular organization, sub-group, or other entity may initiate a privacy campaign or other activity (e.g., processing activity) as part of its business activities. In such embodiments, the privacy campaign may include any undertaking by a particular organization (e.g., such as a project or other activity) that includes the collection, entry, and/or storage (e.g., in memory) of any personal data associated with one or more individuals”¶66: “... The processing device 202 may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP), network processor, or the like...”)
(ii) identifiers of the set of one or more agreements associated with each consent package of the consent campaign, (¶6: “... in response to receiving each of the plurality of requests, generating, by one or more processors, a unique respective consent receipt key, the unique respective consent receipt key comprising an indication of consent by each of the one or more data subjects to the processing of the one or more pieces of personal data; (4) electronically storing and associating, by one or more processors, each unique respective consent receipt key, a unique identifier for the respective data subject, and a unique transaction identifier associated with the respective transaction of the plurality of transactions in computer memory...”; ¶7: “...electronically associating the unique subject identifier, the unique consent receipt key, and the unique transaction identifier; and (7) in response to receiving the request, transmitting a consent receipt to the data subject, the consent receipt comprising at least the unique subject identifier and the unique consent receipt key...”;¶42: “...a particular organization, sub-group, or other entity may initiate a privacy campaign or other activity (e.g., processing activity) as part of its business activities. In such embodiments, the privacy campaign may include any undertaking by a particular organization (e.g., such as a project or other activity) that includes the collection, entry, and/or storage (e.g., in memory) of any personal data associated with one or more individuals”)
Wiederspohn and Barday are directed to the same field of endeavor since they are related to consent management and data processing systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the consent management system of Wiederspohn and the consent receipt management method/system as taught by Barday since it allows for performing specified functions/operations on one or more special-purpose processing devices, and managing consent receipt associating a unique subject identifier, unique consent receipt key and unique transaction identifier (¶56, ¶58, ¶66).
Wiederspohn further discloses,
wherein the method further comprises, prior to receiving the consent-processing request from the particular content-presentation device: retrieving a server-based device record associated with the particular content-presentation device from a flat database of the consent management platform; (¶41-¶53; ¶41: “... System administrative properties 228 define a set of properties that is common between CMS entities. Such properties include an identification of a user associated with the creation of the individual consent data record, creation date and time, an identification of a user associated with a change made for the individual consent data record, data and time of changes made for the individual consent data record....”;Fig 3, ¶43: “... consent 302 is associated with a tenant identified by tenant ID 304 (e.g., the tenant of the computing platform 100 of FIG. 1) and a unique consent ID 306. The consent 302 is based on a consent template specified by template ID 308 and refers to a version of the consent template (e.g., template version 310). For example, the consent 302 may be based on the consent template 132 of FIG. 1. A controller 312 attribute of the consent 302 refers to a data controller associated with the consent 302. The data subject (Ref to) 318 represents a reference to a data subject record/identification originally maintained in another system. Thus, the data subject (Ref to) 318 includes data for the other system, object type of the data subject (e.g., customer, supplier, employee, etc.), ID type and ID in the other system. The data subject (Ref to) 318 reference is unique and refers to exactly one record in the other system. Data subject formatted description 320 includes, for example, a name and postal address of the data subject...”)
updating the server-based device record for the particular content-presentation device by inserting an identifier of the consent package, identifiers of the one or more consent agreements identified with the consent package, and one or more consent agreement status indicators corresponding to the consent agreements and initialized to undeclared status; storing the updated server-based device record for the particular content-presentation device in the flat database; (¶47-¶53; ¶47: “... upon instantiation of the consent template, the consent status is set to “initial” 410. The consent status “initial” 410 is maintained until the data subject decides to agree or disagree to provide consent. When the data subject agrees to give consent, the consent status is set to “agreed” 420...”; ¶49: “...FIG. 5 illustrates lifecycle states of an individual consent data record such as the individual consent data record 137 of FIG. 1, according to one embodiment. State diagram 500 includes lifecycle state “initial” 510, lifecycle state “active” 520, lifecycle state “expiring” 530, lifecycle state “expired” 540, and lifecycle state “blocked” 550. In one embodiment, the lifecycle state of the individual consent data record is specified by a corresponding lifecycle attribute (e.g., lifecycle state attribute 332 of FIG. 3) ...”; ¶50: “...when the individual consent data record is created and stored, the lifecycle state is set to “active” 520. Upon setting the lifecycle state to “active” 520, a check 525 is performed to determine whether the lifecycle state should be changed.”; ¶52: “...when the lifecycle state of the individual consent data record is set to “expired” 540, a check 545 is performed to determine whether the lifecycle state of the individual consent data record should be changed. In one embodiment, residence time (if configured) is checked. The residence time may specify a residence period for keeping individual consent data records (accessible for users or data subjects) that have expired. When the residence time is over, the lifecycle state of the individual consent data record may be set to “blocked” 550. Blocked consent data records may not be accessed by the users or data subjects. However, the blocked consent data record may still be accessed by users with specific permissions, such as auditors/data privacy officers. Alternatively, the check 545 may determine that the residence time is not over, and thus, the lifecycle state of the individual consent data record may remain “expired” 540...”; ¶53: “...In one embodiment, retention time is checked. The retention time specifies period for retaining blocked individual consent data records for legal purposes. When the retention time is over, the individual consent data record may be deleted. “)
 transmitting to the particular content-presentation device a consent request notification indicating that at least one consent agreement status indicator in the server-based device record is marked as undeclared (¶24: “... Examples of code lists include, but are not limited to, ...list of template lifecycle states (inactive, active, deprecated), list of consent statuses (initial, agreed, disagreed, withdrawn), list of consent data records' lifecycle states (initial, active, expiring, expired, blocked), list of third party recipients, and list of data controllers... The consent management configuration component 110 may provide the functionality of reading and writing configuration data to other components of the CMS 105 as a local service of the computing platform 100 via a local application programming interface (API)...”; ¶50: “...When a consent template is instantiated to create the individual consent data record, the lifecycle state of the individual consent data record is set to “initial” 510. Consequentially, when the individual consent data record is created and stored, the lifecycle state is set to “active” 520. Upon setting the lifecycle state to “active” 520, a check 525 is performed to determine whether the lifecycle state should be changed.

With respect to Claims 5 and 14,
Wiederspohn and Barday disclose all of the above limitations, Barday further discloses,
wherein the consent-processing request is a webpage request, and the identifier string specific and unique to the particular content-presentation device comprises a uniform record locator (URL) specific and unique to the particular content- presentation device (¶178: “... The system may, in response to identifying particular assets or personally identifiable information via a scan, be configured to retrieve schema details such as, for example, an asset ID, Schema ID, connection string, credential reference URL, etc...”; ¶183: “, the system receives the request via a suitable web form”, ¶184: “ the system is configured to use intelligent identity scanning”;¶185: “..., the system is configured to use one or more machine learning techniques to identify such personal data. For example, the system may identify particular stored personal data based on, for example, a country in which a website that the data subject request was submitted is based, or any other suitable information”;¶186: “ the system is configured to scan and/or search one or more existing data models (e.g., one or more current data models) in response to receiving the request in order to identify the one or more pieces of personal data associated with the requestor.”)
Wiederspohn and Barday are directed to the same field of endeavor since they are related to consent management and data processing systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the consent management system of Wiederspohn with the consent expiration and re-triggering module features of Barday since it allows for configuring the system to identify and store a location of any discovered assets or personal data during a request (¶178, ¶183-¶186).

With respect to Claims 7, 16 and 20
Wiederspohn and Barday disclose all of the above limitations, Wiederspohn further discloses,
subsequent to storing the updated consent-package data file in the consent-package file server: retrieving the updated consent-package data file from a consent-package file server; ¶2: “... In accordance with law regulations, personal data of a data subject (e.g., a customer) may be collected by a data controller (e.g., a company) based on criteria of lawful processing of personal data. For example, lawful processing of personal data may be performed in relation to performance of a contract, a legal obligation, etc... personal data may be collected based on consent. The consent is an informed consent for the data controller provided by the data subject to processing of personal data in written or electronic form. Companies often run analytical processes on personal data that they possess to gain information and to improve decision making regarding strategic, tactical, and operational activities”; ¶21: “...providing a centralized consent management system (CMS) that may run on on-premise and cloud computing platforms to exchange individual consent data records of data subjects between on-premise computing platforms and cloud computing platforms, and by providing a personal consent repository (PCR) for management of individual consent data records associated with the data subject operating the PCR”; ¶26-¶28 ; Fig 3, ¶26: “...consent template 132 is defined via the consent management configuration component 110. For example, the consent template 132 may be created via the local service provided by the consent management configuration component 110 and stored in the config. data store 130. In one embodiment, the consent template 132 is instantiated by the application system 160 to create an individual consent data record for a data subject ... The individual consent data record may be associated with consent given for processing of personal data of the user 102 in relation to the application system 160. One or more consent templates such as the consent template 132 may be relevant for the application system 160 when creating individual consent data records for data stored by a data controller through the application system 160.”; ¶57: “...a CMS specialist 624 configures and administers the CMS 620. For example, the specialist 624 may define the number of consent templates to be instantiated when the CMS 620 is running. Additionally, the specialist 624 may schedule and run mass-processes such as selecting expiring individual consent data records to send out notification with an option for renewal...”)
receiving administrative-user modification input specifying a modification to the updated consent-package data file, the modification being at least one of: adding one or more additional consent agreements, each identifying a respective additional consent feature with the consent package, revising the given textual language description of one or more of the given consent agreements, or designating one or more of the respective consent features of the consent package as inactive; (¶27, ¶41-¶53; ¶40: “... notifications including an option to renew the consent may be sent to the data subject...”; ¶43: “...consent 302 is associated with a tenant identified by tenant ID 304 (e.g., the tenant of the computing platform 100 of FIG. 1) and a unique consent ID 306. The consent 302 is based on a consent template specified by template ID 308 and refers to a version of the consent template (e.g., template version 310). For example, the consent 302 may be based on the consent template 132 of FIG. 1. A controller 312 attribute of the consent 302 refers to a data controller associated with the consent 302. The data controller requests the consent from a data subject...”; ¶57: “...a CMS specialist 624 configures and administers the CMS 620. For example, the specialist 624 may define the number of consent templates to be instantiated when the CMS 620 is running. Additionally, the specialist 624 may schedule and run mass-processes such as selecting expiring individual consent data records to send out notification with an option for renewal...”
storing the modified updated consent-package data file in the consent-package file server (¶27: “...consent management core component 115 provides a functionality to create, read, update, and delete individual consent data records. The consent management core component 115 may include a UI (not illustrated) that allows data subjects to access corresponding individual consent data records. A data subject registered as user of the CMS 105 may view, renew, or withdraw one or more individual consent data records corresponding to the data subject through the UI...”)
making an update to a respective server-based device record associated with each respective content-presentation device of the group, wherein all of the respective server-based device records are stored in a flat database of the consent management platform, wherein the update comprises an indication that the consent-package of the updated consent-package file has been modified, (¶41-¶44; ¶41: “...system administrative properties 228 define a set of properties that is common between CMS entities. Such properties include an identification of a user associated with the creation of the individual consent data record, creation date and time, an identification of a user associated with a change made for the individual consent data record, data and time of changes made for the individual consent data record. Lifecycle status attribute 230 is an object-specific attribute that describes lifecycle of a consent template. The lifecycle status attribute 230 of a consent template includes a number of states that may be defined such as inactive, active, deprecated...”; ¶47-¶53; ¶47: “...upon instantiation of the consent template, the consent status is set to “initial” 410. The consent status “initial” 410 is maintained until the data subject decides to agree or disagree to provide consent...”; ¶69: “...the application system 604 may create an individual consent data record (e.g., the individual consent data record 137 of FIG. 1) or read the individual consent data record 137. When the individual consent data record 137 includes transfer of personal data to 3rd party recipient, a notification message is sent to the system of the 3rd party recipient 935....”)
wherein the indication is configured to cause each respective content- presentation device to communicate with the consent management platform in a process for obtaining updated respective user choices of options associated with one or more consent agreements of the consent package associated with the modification to the updated consent- package data file (¶45-¶53) ¶47: “... upon instantiation of the consent template, the consent status is set to “initial” 410. The consent status “initial” 410 is maintained until the data subject decides to agree or disagree to provide consent. When the data subject agrees to give consent, the consent status is set to “agreed”; ¶59: “...one or more systems of 3.sup.rd party recipients such as system of 3.sup.rd party recipient 640 are notified upon creation of the individual consent data record...” Fig 11: Fig 11,“...When the individual consent data record 137 includes transfer of personal data to 3rd party recipient, a notification message is sent to the system of the 3rd party recipient 935. The notification message may include a copy of the individual consent data record 137. In one embodiment, CMS specialists such as specialist 922 access the CMS 920 to configure consent templates, such as the consent template 132 of FIG. 1, or new versions of consent templates that may be instantiated when the application system is running...”)

With respect to Claims 8 and 17,
Wiederspohn and Barday disclose all of the above limitations, Wiederspohn further discloses,
wherein activating for the particular content-presentation device the any consent feature associated with any consent agreement for which the user accepted consent comprises: making an activation update to a server-based device record associated with the particular content-presentation device and stored in a flat database of the consent management platform, the activation update comprising an indication of the any consent feature associated with any consent agreement for which the user accepted consent; (¶47-¶53; ¶47: “... upon instantiation of the consent template, the consent status is set to “initial” 410. The consent status “initial” 410 is maintained until the data subject decides to agree or disagree to provide consent. When the data subject agrees to give consent, the consent status is set to “agreed” 420...”; ¶49: “...FIG. 5 illustrates lifecycle states of an individual consent data record such as the individual consent data record 137 of FIG. 1, according to one embodiment. State diagram 500 includes lifecycle state “initial” 510, lifecycle state “active” 520, lifecycle state “expiring” 530, lifecycle state “expired” 540, and lifecycle state “blocked” 550. In one embodiment, the lifecycle state of the individual consent data record is specified by a corresponding lifecycle attribute (e.g., lifecycle state attribute 332 of FIG. 3) ...”; ¶50: “...when the individual consent data record is created and stored, the lifecycle state is set to “active” 520. Upon setting the lifecycle state to “active” 520, a check 525 is performed to determine whether the lifecycle state should be changed.”; ¶52: “...when the lifecycle state of the individual consent data record is set to “expired” 540, a check 545 is performed to determine whether the lifecycle state of the individual consent data record should be changed. In one embodiment, residence time (if configured) is checked. The residence time may specify a residence period for keeping individual consent data records (accessible for users or data subjects) that have expired. When the residence time is over, the lifecycle state of the individual consent data record may be set to “blocked” 550. Blocked consent data records may not be accessed by the users or data subjects. However, the blocked consent data record may still be accessed by users with specific permissions, such as auditors/data privacy officers. Alternatively, the check 545 may determine that the residence time is not over, and thus, the lifecycle state of the individual consent data record may remain “expired” 540...”; ¶53: “...In one embodiment, retention time is checked. The retention time specifies period for retaining blocked individual consent data records for legal purposes. When the retention time is over, the individual consent data record may be deleted. “)
causing the particular content presentation device to make the activation update to a device- based device record associated with the particular content-presentation device and stored at the particular content presentation device (¶27: “...consent management core component 115 provides a functionality to create, read, update, and delete individual consent data records. The consent management core component 115 may include a UI (not illustrated) that allows data subjects to access corresponding individual consent data records. A data subject registered as user of the CMS 105 may view, renew, or withdraw one or more individual consent data records corresponding to the data subject through the UI...”; ¶32, ¶47- ¶49: “...FIG. 5 illustrates lifecycle states of an individual consent data record such as the individual consent data record 137 of FIG. 1, according to one embodiment. State diagram 500 includes lifecycle state “initial” 510, lifecycle state “active” 520, lifecycle state “expiring” 530, lifecycle state “expired” 540, and lifecycle state “blocked” 550. In one embodiment, the lifecycle state of the individual consent data record is specified by a corresponding lifecycle attribute (e.g., lifecycle state attribute 332 of FIG. 3) ...”; ¶50: “...when the individual consent data record is created and stored, the lifecycle state is set to “active” 520. Upon setting the lifecycle state to “active” 520, a check 525 is performed to determine whether the lifecycle state should be changed.”)

With respect to Claims 9 and 18,
Wiederspohn and Barday disclose all of the above limitations, Barday further discloses,
wherein the server-based device record associated with the particular content-presentation device further includes an indication of a geographic location of the particular content-presentation device and a list of the one or more consent agreements (¶285: “... in response to a user moving to a new location (e.g., or in response to a user temporarily being present in a new location), the system may be configured to trigger a recapture of consent based on one or more differences between one or more rules or regulations in the new location and the original location from which the data subject provided consent. In some embodiments, the system may substantially automatically compare the one or more rules and/or regulations of the new and original locations to determine whether a recapture of consent is necessary...”; ¶287: “... Consent Expiration and Re-Triggering Module 5700 according to a particular embodiment. In various embodiments, when executing the Consent Expiration and Re-Triggering Module 5700, the system is configured to, beginning at Step 5710, by determining that a triggering event has occurred...”)
Wiederspohn teaches a consent management system for managing consent data records and defining consent templates to be instantiated. Barday discloses a consent receipt management method/system including a consent expiration and re-triggering module for comparing and triggering recapture of consent based on one or more differences between one or more rules or regulations in a new location and the original location from which the data subject provided consent.  Wiederspohn and Barday are directed to the same field of endeavor since they are related to consent management and data processing systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the consent management system of Wiederspohn and the consent receipt management method/system as taught by Barday since the consent expiration and re-triggering techniques allows for determining whether a recapture of consent is necessary based on a geolocation of a mobile computing device associated with the data subject (¶285-¶287).
Wiederspohn further discloses,
causing the particular content-presentation device to communicate with the consent management platform in a process for obtaining updated user choices of options corresponding to the consent update to the server-based device record associated with the particular content- presentation device (¶47- ¶49: “...FIG. 5 illustrates lifecycle states of an individual consent data record such as the individual consent data record 137 of FIG. 1, according to one embodiment. State diagram 500 includes lifecycle state “initial” 510, lifecycle state “active” 520, lifecycle state “expiring” 530, lifecycle state “expired” 540, and lifecycle state “blocked” 550. In one embodiment, the lifecycle state of the individual consent data record is specified by a corresponding lifecycle attribute (e.g., lifecycle state attribute 332 of FIG. 3) ...”; ¶50: “...when the individual consent data record is created and stored, the lifecycle state is set to “active” 520. Upon setting the lifecycle state to “active” 520, a check 525 is performed to determine whether the lifecycle state should be changed.”¶285: “... in response to a user moving to a new location (e.g., or in response to a user temporarily being present in a new location), the system may be configured to trigger a recapture of consent based on one or more differences between one or more rules or regulations in the new location and the original location from which the data subject provided consent. In some embodiments, the system may substantially automatically compare the one or more rules and/or regulations of the new and original locations to determine whether a recapture of consent is necessary...”; ¶287: “... Consent Expiration and Re-Triggering Module 5700 according to a particular embodiment. In various embodiments, when executing the Consent Expiration and Re-Triggering Module 5700, the system is configured to, beginning at Step 5710, by determining that a triggering event has occurred...”)
wherein the method further comprises, subsequent to receiving the user choices entered via the interactive user interface: making a consent update to the server-based device record associated with the particular content-presentation device, the consent update comprising removing one or more of the one or more listed consent agreements;(¶24: “... Examples of code lists include, but are not limited to, list of languages, list of countries, list of purposes, list of applications, list of consent controls, list of access types to consent data records (internal, by data subject, by third parties), list of transfer types of consent data records (no transfer, to data subject, to third parties), list of template lifecycle states (inactive, active, deprecated), list of consent statuses (initial, agreed, disagreed, withdrawn), list of consent data records' lifecycle states (initial, active, expiring, expired, blocked), list of third party recipients, and list of data controllers. The consent management configuration component 110 may provide a user interface (UI) (not illustrated) for entering the configuration data. For example, the UI may be provided to users of the CMS 105 authorized to configure the CMS 105 (e.g., CMS administrators/specialists). The consent management configuration component 110 may provide the functionality of reading and writing configuration data to other components of the CMS 105 as a local service of the computing platform 100 via a local application programming interface (API)”; ¶27: “...The consent management core component 115 provides a functionality to create, read, update, and delete individual consent data records. The consent management core component 115 may include a UI (not illustrated) that allows data subjects to access corresponding individual consent data records. A data subject registered as user of the CMS 105 may view, renew, or withdraw one or more individual consent data records corresponding to the data subject through the UI...”; ¶47-¶53; ¶47- ¶49: “...FIG. 5 illustrates lifecycle states of an individual consent data record such as the individual consent data record 137 of FIG. 1, according to one embodiment. State diagram 500 includes lifecycle state “initial” 510, lifecycle state “active” 520, lifecycle state “expiring” 530, lifecycle state “expired” 540, and lifecycle state “blocked” 550. In one embodiment, the lifecycle state of the individual consent data record is specified by a corresponding lifecycle attribute (e.g., lifecycle state attribute 332 of FIG. 3) ...”; ¶50: “...when the individual consent data record is created and stored, the lifecycle state is set to “active” 520. Upon setting the lifecycle state to “active” 520, a check 525 is performed to determine whether the lifecycle state should be changed.”)
Conclusion
References cited but not used:
Ford et al., US Patent Application Publication No US2018/0367506A1, “Systems and Methods of Secure Data Exchange”, relating to collaboration of networked secure content.
Gkoulalas-Divanis et al., US Patent Application Publication No US2021/0089671A1, “Credentials for Consent Based File Access” relating providing built-in consent permissions for users, groups, processes, and programs accessing a part of a filesystem. 
Jin et al., US Patent Application Publication No US 2013/0013641A1, “Intelligent Decision Support for Consent Management”, relating to providing consent to access a record in a shared pool of resources.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                                     /LYNDA JASMIN/     Supervisory Patent Examiner, Art Unit 3629